Title: To James Madison from Cyrus Griffin, 5 May 1788
From: Griffin, Cyrus
To: Madison, James


My dear Sir
may 5th: [1788]
I have the pleasure to enclose you a letter from Petersburg—and the newspaper of today—tho very uninteresting.
Maryland has acceded to the proposed Constitution by a great majority. Chase, Paca, Martin, and Mercer oppossed it with their utmost vigor and abilities, but with decency. South Carolina will adopt the system very soon. The opposition in Virginia is much to be lamented and in N. york also—however from the present appearance of things I rather incline to believe that in the course of 12 months we shall have the Government in operation—yet I am not so sanguine as Hamilton or Gen. Knox.
From the aspect of matters abroad I fancy the war in Europe will be conducted with great energy and desolation—Russia and the Emperor would wish to demolish his Ottoman majesty. A whisper circulates in Paris that all the french officers in the Turkish service are ordered to quit those dominions, which does not carry the appearance of aid—but if France should think proper to take a decided part in the Contest mr. Neckar will be brought again into the finances, of course the united states will not profit by the war, for that great man is unquestionably—not our best friend.
Once more we are going on with the business of Congress—but have finished nothing of consequence.
Consider me as a very affect. friend and with much esteem Your obedient Servant
C Griffin
With respect to mr Paca I had my Information from the honble Colo Howard at Baltimore, but I am told this moment that Paca advocated the system upon the general question tho he did not consider it as the best that could be devised.

C G.
